            Case 2:18-cv-01543-JLR Document 156 Filed 05/13/19 Page 1 of 5

                                                           Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                              No. 2:18-cv-01543-JLR
 9
                           Plaintiff,              BOMBARDIER INC.’S
10                                                 RESPONSE TO AEROSPACE
                   v.
                                                   TESTING ENGINEERING &
11
     MITSUBISHI AIRCRAFT CORPORATION,              CERTIFICATION, INC., MICHEL
12   MITSUBISHI AIRCRAFT CORPORATION               KORWIN-SZYMANOWSKI,
     AMERICA INC., AEROSPACE TESTING               LAURUS BASSON, AND CINDY
13                                                 DORNEVAL’S MOTION FOR
     ENGINEERING & CERTIFICATION INC.,
     MICHEL KORWIN-SZYMANOWSKI,                    CLARIFICATION OF COURT’S
14
     LAURUS BASSON, MARC-ANTOINE                   ORDER ON MOTIONS TO
15   DELARCHE, CINDY DORNÉVAL, KEITH               DISMISS
     AYRE, AND JOHN AND/OR JANE DOES 1-            NOTE ON MOTION
16   88,                                           CALENDAR:
17                         Defendants.             MAY 17, 2019

18
19
20
21
22

23
24
25
26
27


     BOMBARDIER INC.'S RESPONSE TO MOTION
     FOR CLARIFICATION (2:18-cv-01543-JLR) - 1
             Case 2:18-cv-01543-JLR Document 156 Filed 05/13/19 Page 2 of 5




 1          Plaintiff Bombardier Inc. (“Bombardier”) respectfully submits this response to

 2   Defendants’ Aerospace Testing Engineering & Certification, Inc. (“AeroTEC”), Michel

 3   Korwin-Szymanowski, Laurus Basson, and Cindy Dornéval (collectively, the “AeroTEC

 4   Defendants”) Motion for Clarification, Dkt. No. 140 (“Motion”).

 5          The AeroTEC Defendants submit that four statements in this Court’s recent Order on

 6   Defendants’ Motion to Dismiss, Dkt. No. 136 (the “Order”) “may be construed as adjudicated

 7   facts, conclusions of law, or a binding determination that the documents at issue in this case

 8   are or contain trade secrets.” Motion at 2. The statements at issue are: 1) “Nor do the parties

 9   challenge that the documents are, in fact, trade secrets,” 2) “It is undisputed that Ms. Dornéval

10   successfully transmitted some trade secrets to herself,” 3) “[T]he court also finds that

11   AeroTEC acquired and/or used Bombardier’s trade secrets,” and 4) “Mr. Basson did not

12   already possess these documents as an employee.” See Order at 13, 23, 26, 30.

13          Bombardier disagrees that the language identified by the AeroTEC Defendants is

14   ambiguous or that the Court’s Order needs clarification. The Order’s conclusions are all

15   based upon whether Bombardier “plausibly alleged” the claims it set out in its Complaint

16   (Dkt. No. 1). While the AeroTEC Defendants complain that their reputation may be damaged

17   by news publications’ reporting on the Court’s findings, those publications’ interpretation of

18   the Order should have no bearing on this Court’s legal determinations. See Motion at 2 n. 1.

19          Bombardier respectfully asks the Court to deny the AeroTEC Defendants’ Motion.

20
21          Dated this 13th day of May, 2019.

22
                                                   CHRISTENSEN O'CONNOR
23                                                 JOHNSON KINDNESSPLLC
24
25                                                 s/ John D. Denkenberger
                                                   John D. Denkenberger, WSBA No.: 25,907
26                                                 Brian F. McMahon, WSBA No.: 45,739
27


     BOMBARDIER INC.'S RESPONSE TO MOTION
     FOR CLARIFICATION (2:18-cv-01543-JLR) - 2
            Case 2:18-cv-01543-JLR Document 156 Filed 05/13/19 Page 3 of 5



                                                 E. Lindsay Calkins, WSBA No.: 44,127
 1                                               Christensen O’Connor Johnson KindnessPLLC
 2                                               1201 Third Avenue, Suite 3600
                                                 Seattle, WA 98101-3029
 3                                               Telephone: 206.682.8100
                                                 Fax: 206.224.0779
 4                                               E-mail: john.denkenberger@cojk.com,
                                                 brian.mcmahon@cojk.com,
 5
                                                 lindsay.calkins@cojk.com, litdoc@cojk.com
 6
                                                 Attorneys for Plaintiff Bombardier Inc.
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     BOMBARDIER INC.'S RESPONSE TO MOTION
     FOR CLARIFICATION (2:18-cv-01543-JLR) - 3
            Case 2:18-cv-01543-JLR Document 156 Filed 05/13/19 Page 4 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on May 13, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                  Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                PERKINS COIE LLP
     Email:                         Email:                          Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com         MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com     docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com         jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America
15   Inc.
16

17   Richard J. Omata                               Mark A. Bailey
     KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
18   Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
     jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
19
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
20                                                  sanderson@karrtuttle.com
     Daniel T. Hagen
21   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
22   ksagawinia@karrtuttle.com
23
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
24   Szymanowski, Laurus Basson, and Cindy Dornéval

25
26
27


     BOMBARDIER INC.'S RESPONSE TO MOTION
     FOR CLARIFICATION (2:18-cv-01543-JLR) - 4
            Case 2:18-cv-01543-JLR Document 156 Filed 05/13/19 Page 5 of 5




 1   James P. Savitt               Jacob P. Freeman
 2   SAVITT BRUCE &                SAVITT BRUCE &
     WILLEY LLP                    WILLEY LLP
 3   Email: jsavitt@sbwLLP.com     Email:
     eservice@sbwllp.com           jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
 7                                               Brian F. McMahon, WSBA No.: 45,739
                                                 E. Lindsay Calkins, WSBA No.: 44,127
 8                                               Christensen O’Connor Johnson KindnessPLLC
 9                                               1201 Third Avenue, Suite 3600
                                                 Seattle, WA 98101-3029
10                                               Telephone: 206.682.8100
                                                 Fax: 206.224.0779
11                                               E-mail: john.denkenberger@cojk.com,
12                                               brian.mcmahon@cojk.com,
                                                 lindsay.calkins@cojk.com, litdoc@cojk.com
13
                                                 Attorneys for Plaintiff Bombardier Inc.
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     BOMBARDIER INC.'S RESPONSE TO MOTION
     FOR CLARIFICATION (2:18-cv-01543-JLR) - 5
